Appeal from a judgment and order denying the defendant’s motion to set aside the verdict rendered by the Supreme Court of the county of Rensselaer on the claim brought by the plaintiff against the defendant to recover the sum of $5,000 double indemnity under a policy of insurance issued by the defendant upon the life of the plaintiff's husband. The insured was a farmer about thirty-three years old, living with his wife and family upon a farm of about 145 acres. He conducted a milk route and did the usual work around the farm. He appeared to be in perfect health and had never been sick in his life or required the attention of a physician. On the day of the accident he was engaged, after returning from his milk route, helping put up his ice; he worked all day pulling ice out of the water and doing the other work necessary to load the teams and put the ice in the ice house. The cakes weighed about 200 pounds each. He appeared to all observers as he always appeared, a vigorous, hardy man. Sometime in the afternoon the ice field from which they had been taking ice had been exhausted and they moved down to another field further from the plaintiff’s house. Many of the farmers hauling ice were using wagons, there was some bare ground, the insured’s team was hitched to sleds and when they had the last load from this new field the insured himself took charge of the team because the sleighing was bad and he understood them. He drove out upon the highway standing on a step on the side of the sleigh, one foot in front of the other as he was then proceeding. The team came to a bare spot and stopped and the insured was seen to pitch forward and was found unconscious on the ground by persons who observed him from some distance away and who ran to his aid. He- was carried to his home, unconscious, placed upon a sofa, a doctor summoned, he regained consciousness and asked what became of bis team, what happened and how he got home. The doctor came and he remained conscious for some time and complained of terrific pains in his head. The doctor gave him something to quiet him and went away. In about an hour and a half he woke up delirious and raving and the doctor was sent for and he was removed to a hospital and upon the examination of some specimen it was discovered that he had a diabetes condition. This responded to treatment and cleared up. He never regained consciousness and died in five days. An autopsy was held and revealed a subdural hemorrhage of considerable size and a discolored spot on the outside of the head and the doctors testified that the immediate cause of death was this subdural hemorrhage caused by the fall of the man in the road. The jury was warranted in finding the verdict they did from the evidence and there is no error pointed out that requires a reversal of the judg*688ment. There was a question of fact for the jury which was fairly submitted to them. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heflernan, JJ.